—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Joy, J.), rendered April 30, 1990, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have examined the record and find that the defendant failed to move for dismissal of the indictment on speedy trial grounds and therefore any claim of error with respect thereto is unpreserved for appellate review. In any event, we find that the defendant was not deprived of his constitutional right to a speedy trial.
Appellate review of the remaining issues raised by the defendant was effectively waived by him as part of his plea bargain. Accordingly, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Bracken, J. P., Lawrence, Copertino and Pizzuto, JJ., concur.